PER CURIAM.
This is an appeal from a final order of the Agency for Health Care Administration (AHCA). In that order, AHCA re-characterized numerous findings of fact by the administrative law judge (ALJ) as conclusions of law and rejected them. AHCA’s purported rationale for doing so was its determination that the appellant’s expert witness on Medicaid coding was not competent to give such testimony. The determination of a witness’s qualifications to express an expert opinion is within the discretion of the ALJ and will not be reversed absent a showing of clear error. Cf. Dorta-Duque v. Dorta-Duque, 791 So.2d 1148, 1150 (Fla. 3d DCA 2001) (quoting Ramirez v. State, 542 So.2d 352, 355 (Fla.1989)). AHCA failed to establish that the ALJ’s determination constituted clear error. Therefore, we REVERSE and REMAND with instructions to AHCA to enter a final order in accordance with the ALJ’s recommended order.
ALLEN, WEBSTER, and ROBERTS, JJ., concur.